Citation Nr: 0412563	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  94-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for dislocated 
semilunar cartilage, right knee, post operative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for lumbosacral strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to assignment of a higher disability rating 
for right hip strain, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1975 to April 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1994, a statement of the case was issued in March 
1994 and a substantive appeal was received in April 1994.  
The veteran and his spouse testified at a personal hearing at 
the RO in June 1994.  The veteran failed to report for a 
Board hearing scheduled for April 2004.


FINDINGS OF FACT

1.  Service-connected dislocated semilunar cartilage, right 
knee, post operative, is productive of subjective complaints 
of pain, effusion and popping.

2.  Service-connected lumbosacral strain, is productive of 
subjective complaints of pain.

3.  Service-connected  right hip strain, is productive of 
subjective complaints of pain.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for dislocated semilunar cartilage, 
right knee, post operative, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5258 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5237 (formerly 5295) (2003).

3.  The criteria for entitlement to a disability rating in 
excess of 0 percent for right hip strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5252 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for his service-connected disabilities.  
The November 2003 RO letter informs the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Nevertheless, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

In the present case, in a rating decision dated in October 
1993 the issues on appeal were denied.  Only after that 
rating action was promulgated did the AOJ, in November 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In addition, the Board believes there is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record shows that the veteran has received several VA 
examinations, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim 
and feels that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Right Knee Disability

X-ray imaging reports from June 1993 showed some degenerative 
changes with joint space narrowing and small bony spurring.  
At a VA examination in August 1993, the veteran reported 
variable aching and swelling of the right knee associated 
with the more recent appearance of low-grade discomfort 
referable to his low back and right hip area.  On objective 
examination, the veteran was observed to walk and move about 
in a very satisfactory manner without any evidence of limp or 
discomfort and all of his motions were done with good 
dexterity.  Examination of the right knee showed an 
essentially normal appearance except for well-healed 
operative scars.  There was no increased heat and only slight 
crepitation of the right knee.  There was no swelling or 
local tenderness and there was 12 degrees of valgus.  The 
right knee was stable in all planes and rotation test was 
essentially normal except for slight increased discomfort.  
There was full range of motion in the knee.  The veteran did 
complain of some discomfort on full flexion.  There was no 
evidence of muscle atrophy.  The examiner noted that the 
veteran complained of rather marked pain on examination.  The 
examiner's diagnosis was status post partial removal of the 
lateral meniscus with residual mild degenerative changes.  
The examiner noted the veteran's rather marked subjective 
complaints of pain in the right knee.

The Board notes that the veteran testified as to burning 
pain, swelling, weakness and locking in his right knee at an 
RO hearing in June of 1994.  An examination was scheduled to 
evaluate the veteran's knee.

The veteran underwent a VA examination in July 1994.  The 
veteran reported variable pain and swelling in the right knee 
that was most noticeable with any long activity on his feet.  
On objective examination, the veteran's gait was noted as 
normal and there was no evidence of limp or reduced 
dexterity.  Reflexes in the lower extremities were equal and 
active and sensation and circulation were intact.  There was 
no soft tissue thickening about the knee and the knee was 
stable in all planes.  There was no crepitation on motion.  
Rotation tests appeared to cause the veteran some discomfort.  
There was full extension and only slight loss of flexion in 
the knee.  In the "Diagnosis and Comment" section, the 
examiner noted that the veteran walked and moved about very 
well without evidence of a limp and that all motions were 
done with good dexterity with the exception of full flexion.  
The examiner's diagnosis was post-surgery residuals as 
related to two prior surgeries.

The veteran submitted a statement from his supervisor at work 
dated June 1994 which stated that that she had to counsel him 
as to his use of sick time due to pain in his knee.  She also 
stated that she has observed the veteran's knee being swollen 
and his complaints of pain.  She also stated that she had 
observed him limping.

The veteran underwent a VA examination in October 1995.  The 
veteran complained of variable ache and swelling of the knee.  
He also indicated that there was a variable type of burning 
pain which he had a hard time describing.  He stated that he 
cannot stand for long periods and he indicated that he 
develops increased discomfort while sitting in one position 
in a car for a long period of time.

On objective examination, the veteran was observed to walk 
without definite evidence of a limp or discomfort.  However, 
at times he did demonstrate some limp.  At times during the 
examination he complained bitterly of pain in the knee and at 
other times he appeared to move quite well.  Examination of 
the knee was essentially normal with the exception of well-
healed operative scars.  There was no increased heat and 
evidence of only a slight suggestion of crepitation in the 
right knee.  There was no evidence of any swelling, but the 
veteran complained of local tenderness over practically all 
areas of the right knee.  The right knee was stable and 
rotation tests were essentially difficult to carry out 
because of the veteran's subjective complaints.  There was 
full extension and flexion to 120 degrees with the right 
knee.  He complained of increased discomfort of the right 
knee on flexion.  There was 1/4 inch enlargement of the right 
knee as compared to the left and 1/2 inch atrophy of the right 
thigh muscle.  In the lower extremities, reflexes were equal 
and active, sensation was intact, and circulation was normal.

The examiner noted that the veteran was very difficult to 
examine because of his subjective complaints in the right 
knee which seemed to be way out of proportion to the 
objective findings.  The examiner noted that x-rays of the 
knee from July 1994 showed mild degenerative changes.  In his 
"Diagnosis and Comment" section, the examiner noted that 
the veteran has been receiving ongoing care at the Orthopedic 
Clinic at the VA Medical Center in Fresno and nothing of real 
significance has ever been found other than the changes 
previously noted.  The examiner's diagnosis was residuals for 
a partial removal of the lateral meniscus and surgery for the 
removal of the soft tissue flap in the knee joint.

The veteran underwent a VA fee-basis examination in October 
1997.  The veteran reported constant discomfort, intermittent 
swelling, and stiffness and weakness in the right knee.  He 
had occasional sharp pains and had popping, clicking and 
snapping in the knee when he uses it to do things.  He had 
difficulty with squatting, kneeling, crawling, climbing, and 
prolonged standing and walking.  On objective examination, 
the veteran was observed to have a mild limp.  He could walk 
on toes and heels satisfactorily.  He favored the right knee 
on squatting.  The veteran had 2 degrees lack of extension 
and 5 degrees loss of flexion in the right knee.  The knee 
was not warm nor was palpable effusion present.  The knee was 
slightly enlarged and the thigh slightly reduced in size.  
During flexion and extension against gravity, the patella 
seemed to track nicely.  He reported tenderness around the 
patella and the lateral joint line.  There was no sign of 
ligament laxity or locking in the knee, but some evidence of 
crepitation.  X-rays of the knee revealed slight sharpening 
of the interchondylar eminence of the knee and slight early 
marginal joint spurs on the lateral aspect of the right knee.  
The joint spaces, however, were well preserved with no 
significant narrowing present.  The examiner's diagnoses were 
status post right partial lateral menisectomy, status post 
partial synovectomy, and persistent discomfort in the right 
knee, exact etiology uncertain.  The examiner noted that it 
was unclear to him what the source of the veteran's knee 
discomfort was.

The veteran underwent a VA examination in February 1998.  The 
veteran complained of a snapping noise in the knee, 
occasional "giving away," and locking in flexion.  He 
reported that he could not pivot or squat on the knee and 
that he had to walk carefully.  He reported taking aspirin 
occasionally for the pain and muscle relaxants.  He did not 
report any swelling.  On objective examination, the knee had 
full range of extension and flexion to 105 degrees.  The 
patellafemoral articulation was normal and there was no 
tendency to lateral drifting of the patella, no patellar 
crepitation, no effusion, no tender areas, no osteophytes on 
palpation and no pain on percussion.  There was mild 
quadriceps atrophy.  In the lower extremities, there was 
normal sensation to touch and pinprick.  The collateral 
ligaments of the right knee were normal.  Cruciate ligament 
tests elicited no abnormalities.  The patient's gait was 
observed to be abnormal with favoring of the right knee.  
While the knee was being examined, the examiner noted a 
rather loud "pop" that came from the knee.  The examiner's 
diagnosis was traumatic arthrosis of the knee.

The veteran underwent a VA fee-basis examination in August 
1999.  The veteran was observed to have a considerable limp 
because of a painful right knee.  The right knee was tender 
in a generalized way.  There was no swelling.  All scars 
observed were noted to be well healed.  His range of motion 
was limited to 10 to 50 degrees past which the veteran 
experienced pain.  The medial and lateral ligaments were 
found to be intact.  The examiner believed that the veteran 
had developed considerable arthritic changes of the right 
knee.

The same physician examined the veteran in July 2001.  The 
veteran noted that his right knee was still very 
uncomfortable and that he was receiving shots in his right 
knee.  The examiner noted that based on the veteran's 
subjective complaints, the examiner was of the impression 
that the veteran was suffering severely with the discomfort 
and pain in his knee but that that the physical examination 
of the veteran did not objectively confirm this level of 
pain.  He could toe and heel walk without discomfort.  He 
held his right knee at 45 degrees, claiming to have 
discomfort, however, the knee reflex percussion elicited as 
being positive.  Sensation and circulation of the lower 
extremities were normal.  There was a deformity noted in the 
right knee that was attributed to arthritic changes.  His 
range of motion was from 10 to 90, which he claimed to be 
painful.  Ligaments appeared to be intact.  The examiner's 
conclusion was that the veteran claimed to be in severe pain 
and discomfort but that objective examination did not support 
the excruciating discomfort that the veteran claimed to have.

The veteran underwent a VA examination in September 2003.  
The veteran claimed that he used a brace and cane to walk and 
that he could not kneel, squat or climb stairs because of his 
knee pain.  The veteran was observed to walk with a limp on 
the right.  Normal contours of the knee were observed.  There 
was no effusion and no crepitation.  Flexion was to 30 
degrees.  There was no deformity or atrophy noted and the 
knee was tender laterally and all around.  The examiner's 
diagnosis was postoperative meniscectomy with degenerative 
arthritis.  The examiner noted that he doubted that the 
veteran had the severity of the pain he claimed to have since 
there was no objective evidence of effusion, laxity of the 
ligaments or instability of the knee.

Numerous VA outpatient treatment records show that the 
veteran has frequently sought treatment for pain in his right 
knee.  The records show that the veteran has received 
injections in his right knee and has been given strengthening 
exercises to do.  The records also show that the veteran 
takes medication for the right knee pain.  X-ray reports show 
arthritic changes.  More recent outpatient treatment records 
from October 2003 show mild effusion of the right knee and 
show that the veteran was wearing a brace.

The Board notes that the veteran's disability is currently 
rated under Diagnostic Code 5258 which provides a 20 percent 
disability rating for dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion in the joint.  
20 percent is the highest disability rating available under 
this code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).

The medical evidence of record shows that there has been 
limited objective evidence of locking, pain or effusion in 
the veteran's right knee.  Effusion in the right knee was not 
noted during any of the veteran's seven VA examinations and 
was in fact only noted on one visit to the VA medical center.  
Popping was only noted in the right knee during the February 
1998 VA examination.  The record documents a long history of 
subjective complaints by the veteran of pain in the right 
knee, although several examiners have noted, particularly on 
the October 1995, October 1997, July 2001 and September 2003 
examination reports, that the veteran's subjective reports of 
pain are not substantiated by the objective findings on 
examination.

In sum, the Board believes that the current 20 percent 
disability rating accurately contemplates the veteran's 
overall picture of disability.  The Board has examined the 
other Diagnostic Codes applicable to disabilities of the 
knees to determine if a higher rating is available under a 
different Diagnostic Code.  However, there is no objective 
evidence of ankylosis, recurrent subluxation or lateral 
instability, limitation of flexion to 15 degrees or less, 
limitation of extension to 20 degrees or higher, or 
impairment of the tibia and fibula with marked knee or ankle 
disability to warrant a higher rating under Diagnostic Codes 
5256, 5257, 5260, 5261, or 5262.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lumbosacral Strain Disability

A June 1993 x-ray of the lumbar spine revealed slight 
narrowing and thinning of the pars articulartis of L5 on the 
right.  A definite break not apparent at this level and no 
other acute or significant changes were noted.

In August 1993, the veteran underwent a VA examination.  He 
reported low-grade discomfort referable to his low back.  On 
objective examination, the veteran was observed to ambulate 
well and with good dexterity.  Examination of the back 
revealed no abnormality of curvature, no deformities and no 
muscle spasm.  He had an excellent range of back motion with 
100 degrees of flexion, 40 degrees of lateral flexion, 35 
degrees of rotation of right and left and 20 degrees of 
extension.  Reflexes, sensation and circulation in the lower 
extremities were intact and normal.  The examiner noted that 
his diagnosis was minimal strain of the back and that the 
veteran's subjective complaints regarding the back were not 
of any great significance.

At his June 1994 hearing, the veteran complained of pain and 
limited range of motion in his back.  He testified that he 
took pain pills, muscle relaxants and used a heating pad to 
relieve his discomfort.

The veteran underwent a VA examination in July 1994.  He 
complained of pain in the low back area when he climbed 
stairs.  On objective examination it was noted that the 
veteran bent over fully to remove his pants and shoes and 
that he appeared to have no problems in doing so.  
Examination of the back revealed no abnormality of curvature 
and no muscle spasm.  The veteran had full range of back 
motion with 100 degrees flexion, 45 degrees of lateral 
flexion, 40 degrees of rotation to the right and left, and 20 
degrees of extension.  He was able to get up on his forefeet 
and rock back on his heels without difficulty.  While in the 
sitting position, he could easily straighten out both knees 
without causing any problems in his back or legs.  The 
examiner's diagnosis was low-grade chronic strain.

The veteran underwent a VA examination in October 1995.  The 
examiner noted that the veteran was emphatic that the pain he 
had previously reported in his back had disappeared.  An X-
ray report from July 1994 noted no definite radiographic 
abnormality of the lumbosacral spine.

The veteran underwent a VA fee-basis examination in October 
1997.  At this time, he reported complaints involving the 
lower back that the examiner said were consistent with 
degenerative disease.  The veteran underwent a VA examination 
in February 1998.  The veteran reported pain in the lower 
back in the middle which occurs off and on, especially with 
lifting, stooping and bending.  Physical examination of the 
back was negative.  The pelvis was level and posture was 
good.  Back motions were normal and there was no tenderness, 
muscle spasm or pain on manipulation.  Straight leg raising 
was negative.  There was normal perception of light touch and 
pinprick in the lower extremities.  An X-ray report from May 
1998 showed no significant abnormalities of the lumbosacral 
spine.

The veteran underwent a VA examination in May 1998.  On 
physical examination of the spine, there was no tenderness, 
no atrophy, no lumps and no abnormalities.  Deep tendon 
reflexes were within normal limits and there was no sensory 
or motor loss in the lower extremities.  All muscles 
functioned with strength and there was no loss of skin 
sensation to pinprick or light touch.

The veteran underwent a VA fee-basis examination in December 
1999.  He reported having low back pain which was constantly 
present and aggravated by exercise or activity.  He reported 
no radiation to or sensory changes to the lower extremities.  
On physical examination of the lumbosacral area he had 
tenderness to fist percussion in the lumbar region.  There 
was no muscle spasm, no swelling and no discoloration noted.  
Range of motion of the lumbar spine was within normal limits 
in all directions, although at the extremes of motion he 
claimed there was pain in the low back region.  He could 
stand on his toes and heels without discomfort.  Sensation 
and circulation of the lower extremities were normal.  The 
examiner concluded that he could find very little objective 
clinical findings to support the veteran's reported low back 
pain.

The veteran underwent a VA fee-basis examination in July 
2001.  The veteran reported severe burning and numbness in 
his back.  On physical examination, there was a complaint of 
tenderness to fist percussion in the lumbosacral region.  
There was no muscle spasm or swelling.  Range of motion of 
the lumbar spine revealed that the veteran could reach his 
mid-legs with his fingertips, past which he experienced pain.  
He could bend backwards and laterally within normal limits 
with little or no discomfort subjectively.  He could toe and 
heel stand without discomfort.  Sensation and circulation of 
the lower extremities were normal.  In conclusion, the 
physician noted that the veteran seemed to be in severe, 
acute pain and discomfort as far as his back was concerned, 
but that objective examination did not support the 
excruciating discomfort claimed by the veteran.  X-ray images 
were taken in August 2001 and no lumbar spine abnormality was 
noted.

The veteran underwent a VA fee-basis examination in September 
2003.  The veteran's range of motion of the lumbar spine was 
considered to be within normal limits, with normal range of 
motion being noted as to 90 degrees on flexion, to 25 degrees 
on extension, and to 25 degrees on lateral flexion.  There 
was normal curvature of the lumbar spine with no sciatic 
notch tenderness or sacroiliac joint tenderness on either 
side.  Straight leg raising was negative bilaterally.  There 
was normal sensation to pinprick and light touch throughout 
the lower extremities.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  The General Counsel of VA has held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that the RO addressed the amendments in its 
October 2003 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  The general 
rating formula provides for the following disability ratings 
for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Codes 5235 to 
5243.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: 

1) 10 percent -- Forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, there is vertebral body 
fracture with loss of 50 percent or more of the height; 

2) 20 percent -- Forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 

The notes to the revised criteria state that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

After reviewing the evidence of record, the Board finds that 
a 10 percent rating accurately captures the extent of the 
veteran's disability and that a 20 percent rating is not 
warranted under either the old or the new version of the 
rating criteria.  The medical examinations of record show 
that x-rays have revealed no significant abnormalities of the 
veteran's lumbar spine.  He is noted to have full range of 
motion, with flexion of the lumbar spine noted to be 90 
degrees or higher at the August 1993, July 1994 and September 
2003 examinations.  Therefore, there is no evidence of 
limitation of motion of flexion of the lumbar spine to 
between 30 and 60 degrees to warrant a 20 percent rating 
under the new diagnostic criteria.  Moreover, the Board notes 
that the August 1993, July 1994, October 1997, December 1999, 
and July 2001 examination reports all note the absence of 
muscle spasm.  Therefore, a 20 percent rating is not 
warranted under the old diagnostic criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



Right Hip Strain Disability

The veteran underwent a VA examination in August 1993.  He 
complained of low-grade discomfort in the right hip area.  On 
physical examination, the veteran was observed to move 
without evidence of discomfort.  There was full range of 
motion of the hips with 120 degrees of flexion and very 
adequate adduction and abduction, and full range of internal 
and external rotation.  The examiner noted that he believed 
the complaints that the veteran had in regards to his right 
hip were not of any great significance.

The veteran underwent a VA examination in July 1994 at which 
time he complained of low-grade pain in the right hip area.  
On objective examination, the veteran had full range of 
motion of the hips.  All motions of the hips were done 
without any subjective complaints.  At a VA examination in 
October 1995, the veteran claimed to no longer have any pain 
in his hip.

The veteran underwent a VA fee-basis examination in May 1998.  
On physical examination, the right hip flexed to 110, 
abducted to 45 degrees, achieved internal rotation to 35 
degrees, external rotation to 45 degrees and full extension, 
all without evidence of pain or muscle spasm.

The veteran underwent a VA fee-basis examination in December 
1999.  On objective examination, internal and external 
rotation of the hips was normal except at the extremes of the 
motion, which appeared to cause pain.  Direct pressure on the 
right hip caused some discomfort.  Reflexes, circulation and 
sensation in the lower extremities were present and normal.  
The examiner noted that there were very little objective 
clinical findings to support the veteran's complaints of hip 
pain.

The veteran underwent a VA fee-basis examination in July 
2001.  The examiner noted that when the veteran described his 
right hip pain, he actually pointed to his sacroiliac joint.  
On physical examination, the hip joints were not painful, 
although direct pressure apparently caused pain.  However, 
the range of motion was within normal limits.  There were no 
swellings or discolorations noted over the hips.  The 
examiner noted that objective examination did not support the 
excruciating discomfort that the veteran claimed to have.  
The veteran underwent a final VA fee-basis examination in 
September 2003.  On physical examination, the veteran had 
full range of motion of the right hip.

The veteran's service-connected right hip strain has been 
rated by the RO under the provisions of Diagnostic Code 5252.  
There is no Diagnostic Code directly applicable to right hip 
strain.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.  In the present case, the most 
appropriate code to use to rate a right hip strain by analogy 
is Diagnostic Code 5252, which provides for limitation of 
flexion of the thigh.  Specifically, it dictates that flexion 
limited to 45 degrees warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).

The medical evidence of record shows that the veteran does 
not have any limitation of motion of the hips.  In addition, 
several examiners have pointed out that there are very few 
objective clinical findings to support the veteran's 
complaints of hip pain.  Therefore, the Board believes that a 
noncompensable rating accurately captures the full extent of 
the veteran's right hip disability.  The Board has considered 
other potentially applicable Diagnostic Codes to see if the 
veteran's disability warrants a compensable rating, however, 
there is no evidence of ankylosis, limitation of extension, 
adduction, abduction or rotation, or impairment of the femur 
to warrant a compensable rating under Diagnostic Codes 5250, 
5251, 5253 or 5255.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

A higher disability rating for dislocated semilunar 
cartilage, right knee, post operative, is not warranted.  A 
higher disability rating for lumbosacral strain is not 
warranted.  A compensable disability rating for right hip 
strain is not warranted.  The appeal is denied as to all 
three issues.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



